Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Andréu García.
I — I
Por muchos años Ovidio Dávila Dávila se ha desempeñado como arqueólogo del Departamento de Recursos Naturales. De-bido a los peligros inherentes a su trabajo, desde 1981 hasta 1987 tramitó por su cuenta y obtuvo directamente del Tribunal Superior una licencia para portar un arma de fuego.
*421El 27 de diciembre de 1988 ex parte solicitó nuevamente esa autorización del Tribunal Superior, Sala de San Juan.(1) Dicho foro señaló la vista para el 27 de enero de 1989. Subsiguientemente, para avalar su pedido, el 12 de enero de 1989 Dávila Dávila le comunicó al Secretario de Recursos Naturales, Hon. José E. Laborde, lo siguiente:
Recientemente inicié los procedimientos para renovar, a través del Tribunal Superior, mi licencia para portar armas. A estos efectos, don Justo A. Méndez, anterior Secretario del Departa-mento de Recursos Naturales, me extendió una certificación de labores (Anejo III). No obstante, mi abogado me ha informado que, a tenor con las disposiciones de la Ley 15 del 15 de abril de 1988, que introduce unas, enmiendas a la Ley de Armas de 1951, todo empleado público que por la naturaleza de su trabajo amerite la concesión de una licencia para portar armas, deberá tramitar la misma a través del Jefe de la dependencia gubernamental para la cual labore.
Por las razones antes expuestas, solicito, muy respetuosamente, su autorización para que el Departamento de Recursos Naturales tramite, a través del funcionario enlace con la Superintendencia de la Policía de Puerto Rico, una licencia para portar, durante el ejercicio de mis funciones como arqueólogo de este Departamento, el arma de fuego .... (Énfasis suplido.) Apéndice, pág.’28.
El 25 de enero el Secretario de Recursos Naturales señor Laborde se negó a autorizar el trámite administrativo ante la Policía. Se expresó así:
Recibí su comunicación del 12 de enero de 1989, donde solicita nuestra autorización para tramitar con la Policía de Puerto Rico [sic] se le conceda una licencia de portar armas durante sus gestiones oficiales como arqueólogo de nuestro Departamento. Entiendo la justificación que usted me ofrece para respaldar su petición, la cual en mi carácter personal comparto.
*422Sin embargo, es política de nuestro Departamento no endosar este tipo de solicitud. Nuestra agencia tiene muchos empleados en condiciones de trabajo similares a la suya, los cuales podrían reclamar igual privilegio, obligándonos a autorizarlos. La concesión de estas autorizaciones podría interpretarse por algunos como una forma de ampliar la tenencia y portación de armas en nuestra isla.
Lamento no poder complacerle en esta ocasión. (Énfasis suplido.) Apéndice, pág. 30.
No obstante esa negativa, Dávila Dávila compareció a la vista previamente señalada por el tribunal. La justificación para insistir en la licencia quedó configurada a la luz de la estipulación de hechos siguiente:
El peticionario es mayor de edad, casado y vecino de Río Piedras, Puerto Rico. Es empleado del Departamento de Recursos Humanos [sic] del Estado Libre Asociado y se desempeña como Arqueólogo. Su horario de trabajo es uno irregular, lo que conlleva la realiza-ción de tareas en áreas rurales en toda la Isla de Puerto Rico y pernoctar regularmente en lugares distantes y despoblados, tales como cuevas y montañas. Como parte de sus funciones realiza trabajos de investigación arqueológica y tiene bajo su custodia equipo y materiales valiosos; acostumbra llevar consigo dinero en efectivo para adquirir piezas arqueológicas, para el pago de ayudantes y para compensar por información relacionada con sus investigaciones. Que estos hechos son de conocimiento público y teme ser asaltado, despojado del equipo que lleva consigo y recibir grave daño corporal. Tiene conocimiento sobre el uso y manejo de armas de fuego y posee Licencia Núm. 170750 para tener y poseer arma de fuego^ otorgada por el Superintendente de la Policía de Puerto Rico. (Énfasis suplido.) Apéndice, pág. 4.
El Ministerio Fiscal se opuso. Adujo que el tribunal carecía de facultad para conceder dicha autorización, la cual —según el Art. 20(b)(5) de la Ley Núm. 15 de 15 de abril de 1988 (25 L.ER.A. see. 430(b)5) y el Art. IX(D) del Reglamento de la Policía Núm. 3637— recaía en el Superintendente de la Policía.
Oportunamente, el tribunal acogió esa posición y denegó la portación. En su dictamen, indirectamente rubricó la política del Secretario del Departamento de Recursos Naturales de no endo-sar solicitudes de licencia para portar armas a sus empleados. Se *423reiteró en reconsideración, e incidentalmente consignó que co-rrespondía al Superintendente de la Policía determinar si un empleado público era acreedor al privilegio de portar un arma.
A solicitud de Dávila Dávila revisamos(2)
I — I h-H
Desde su origen, la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. see. 411 et seq.), delimitó claramente las personas que podían poseer y portar un arma de fuego. Además, reconoció dos (2) trámites para la concesión de una licencia de portación, a saber, uno administrativo y el otro judicial. Su Art. 20(a) estableció quiénes, de jure, podían poseerla y portarla, y en su inciso (b)(2) se facultó al Superintendente de la Policía, discrecional y administrativamente, a concederlas a varios “funcionarios públicos”. 25 L.P.R.A. sec. 430(a) y (b)(2). La otra forma —judicial— quedó establecida en el Art. 21 de la Ley Núm. 17, supra, 25 L.P.R.A. sec. 431. Su texto —que no ha variado— en parte dispone:
En adición a las licencias a que se refiere la sección precedente, podrá concederse licencia [para] portar, transportar y conducir una pistola o revólver por el Tribunal Superior de Puerto Rico en su sala correspondiente al domicilio del solicitante previa audiencia del fiscal, si se probare, a juicio del tribunal, peligro de muerte o de grave daño personal para el peticionario y las circunstancias del caso demostradas mediante declaraciones juradas del solicitante y de testigos, justificaren la necesidad de la licencia. 25 L.ER.A. see. 431.
Al amparo de esta legislación, Dávila Dávila no cualificaba bajo el concepto de “funcionario público”. Por ende en el pasado, para obtener la licencia, tuvo que acudir al tribunal y demostrar, con declaraciones juradas, estar expuesto a un peligro de muerte real o a un grave daño personal. Para ese trámite, Dávila Dávila *424acompañó una certificación de las labores que realizaba y los riesgos que conllevaba. En consecuencia, la licencia le fue conce-dida exclusivamente a base de la evaluación del tribunal de esas circunstancias particulares.
La Ley Núm. 15, supra, amplió la autoridad del Superinten-dente de la Policía para incluir los “empleados del Gobierno del Estado Libre Asociado de Puerto Rico, siempre que la solicitud sea autorizada y justificada por el jefe de la dependencia para la cual trabaja”. (Énfasis suplido.) 25 L.PR.A. sec. 430(b)(5). Evi-dentemente, el propósito legislativo fue expandir la facultad del Superintendente de la Policía y así avalar la práctica “tradicional [existente de expedir] licencia para portar armas a algunos empleados públicos bajo el entendido que podían catalogarse como funcionarios públicos”. 1988 Leyes de Puerto Rico 75. La Exposición de Motivos recogió así esa visión:
. . . [J]urídicamente el término funcionario público se ha interpre-tado restrictivamente como aquellas personas que ocupan cargos o empleos en el Gobierno del Estado Libre Asociado de Puerto Rico que están investidos de parte de la soberanía del Estado.
Esta interpretación restrictiva excluye a los empleados públicos a quienes por razón de las funciones de su cargo se le han expedido licencias para portar armas de fuego, a quienes se les tendrá que cancelar dichas licencias y además no se extenderían más licencias a empleados públicos que estén en condición similar. En estos grupos se encuentran empleados de las ramas ejecutivas y judicial de alta responsabilidad así como ayudantes legislativos.
La flexibilidad de la ley para incluir a los empleados públicos ... es conveniente al interés público. A esos propósitos se dirige esta pieza legislativa. (Enfasis suplido.) 1988 Leyes de Puerto Rico 74-75.
Del historial (3) y texto de la Ley Núm. 15, supra, apreciamos también que el legislador guardó silencio en lo referente al trámite ulterior para revisar judicialmente la negativa a autorizar *425la licencia por el jefe de la dependencia, o posteriormente por el Superintendente de la Policía.
No podemos interpretar esa afonía como significativa de que la discreción del jefe de la agencia o del Superintendente de la Policía es absoluta. La revisión judicial estaría disponible para examinar si medió o no un abuso de discreción impermisible. Ese derecho forma parte del acceso constitucional a los tribunales, incluso en situaciones en que las leyes guardan silencio al respecto. López v. Muñoz, Gobernador, 80 D.P.R. 4, 8 (1957); Rivera v. Benítez, Rector, 73 D.P.R. 377, 381-382 (1952). Véase, además, Bonilla v. Chardón, 118 D.P.R. 599, 609 (1987).
Con esta perspectiva en mente, examinemos los planteamien-tos de las partes.
1 — < HH h-H
El recurrente Dávila Dávila argumenta que era y es acreedor a que el tribunal de instancia evaluara directamente su solicitud al amparo del transcrito Art. 21 de la Ley Núm. 17, supra.
No tiene razón. Este precepto es inaplicable. Adviértase que su petición se fundó en las circunstancias resultantes de su empleo gubernamental. En otras palabras, los riesgos que justificarían la expedición de la licencia emanan de la naturaleza de sus funciones oficiales, no personales. Esa es precisamente la situación típica que la Ley Núm. 15, supra, visualiza. Y, según hemos visto, aquí el Secretario de Recursos Naturales se negó a endosar su solicitud conforme a esa ley.
Al arribar a esta conclusión, no pasamos por alto que la evidencia estipulada por el-Ministerio Público de su faz acredita que Dávña Dávila, en el descargo de sus funciones oficiales, está expuesto a unos riesgos peculiares que de ordinario justificarían la expedición de la licencia para portar armas. En este aspecto la razonabilidad de la actuación y decisión del Secretario de Recur-sos Naturales está en entredicho y sería determinante a los fines de canalizar su pedido.
Ahora bien, el trámite procesal escogido por Dávila Dávila no fue correcto. Una vez conocida la negativa del Secretario —sin la *426cual, lógicamente, el Superintendente de la Policía no podía otorgar la licencia— debió revisar judicialmente la misma.
Distinto a la revisión autorizada por el Art. 19 de la Ley de Armas de Puerto Rico, 25 L.RR.A. see. 429 —cuando el Supe-rintendente de la Policía deniega una solicitud — (4) la revisión de la determinación del Secretario de Recursos Naturales no es mediante juicio de novo. La razón es sencilla: la revisión judicial de decisiones u órdenes administrativas no toman la forma de un juicio de novo a menos que exista una disposición que así lo autorice. Ledesma Admor. v. Tribl. de Distrito, 73 D.P.R. 396 (1952); Rivera v. Benítez, Rector, supra. Por ende, era requisito jurisdiccional que Dávila Dávila agotara los remedios administra-tivos antes de acudir al foro judicial.
No lo hizo. En estas circunstancias, aun bajo un enfoque de liberalidad inspirado en economía procesal, no podemos ahora convertir su solicitud ex parte en una revisión judicial de juicio de novo contra la negativa administrativa del Secretario de Recursos Naturales. Este funcionario era y es parte indispensable. No figuró así en la solicitud de portación. Nos resulta, pues, imposible realizar semejante metamorfosis procesal. El debido proceso de ley, en su expresión mínima, así lo exigía.(5)
Por los fundamentos expuestos, estamos conformes con la sentencia confirmatoria. (6)

(1) Acompañó una certificación negativa de antecedentes penales, copia de su Licencia para Tener y Poseer un Arma de FUego, una certificación del Ing. Justo A. Méndez, anterior Secretario de Recursos Naturales, fechada 13 de octubre de 1988 —expositiva de las funciones que Dávila Dávila realizaba — y una copia certificada de la última resolución que le concedió el 14 de mayo de 1986 la licencia de portación de armas.


(2) En su solicitud cuestionó la determinación del tribunal de instancia de que carecía de facultad para conceder la portación de arma solicitada; que sólo el Superintendente tenía esa facultad en cuanto a funcionarios y empleados públicos, y que debió agotar los remedios administrativos.


(3) Informes de 28 de abril y 11 de mayo de 1987 rendidos por la Comisión de Gobierno en torno al E de la C. 1045; Informe de 9 de marzo de 1989 de las Comisiones de Gobierno y de lo Jurídico.


(4) Véase Muñoz, Torres v. Superintendente Policía, 125 D.ER. 603 (1990).


(5) Obsérvese que, de haberse culminado el trámite y haber mediado una negativa del Superintendente de la Eolicía, éste sería parte en el proceso.


(6) Lo expuesto hace innecesario considerar los otros planteamientos de Dávila Dávila. Aclaramos que esta posición no prejuzga cualquier intento posterior para obtener la autorización para portar armas.